*383On Rehearing.
The opinion of the court was delivered by
Manning, O. J.
A rehearing was granted of this cause because of our doubt of the correctness of the statement that the judgment of homologation was rendered and signed in vacation, and which we declared had no effect until entered upon the records of the ensuing term. We meant by this, that said judgment, thus rendered in vacation, was not complete, or, to state it more broadly and more perfectly, that the power to homologate accounts in chambers, which was formerly confided to the clerks, no longer exists, and the homologation by the parish judge under the present constitution must be made in open court, and if made in chambers in vacation derived no force or effect from that fact, but must be renewed, as it were, in open court, and spread upon the records.
We are now informed that this judgment was signed during a recess of the parish court, which had adjourned from a day anterior to the nineteenth July, the day the judgment was rendered, to the twenty-fifth of same month. It was not a new term that commenced on this latter day, but the court re-opened its existing term, and on the first day it was thus re-opened the opponent filed her opposition.-
In order, however, that our ruling may be freed from any doubt, and not be confused by qualifications, we now say that the parish judges have not the right to homologate the accounts of executors in chambers. It must be done in open court. The legislation that accorded to clerks the power to homologate accounts had its origin and its excuse in the necessities of the system then established, and this power could be exercised in chambers only after a much longer publication (thirty days) than was required for homologation, made by judges in open court. This power to homologate accounts in chambers disappeared with the system of which it was a prominent as well as anomalous feature, and these judgments of the parish judges can now be made only in term.
It follows that the opposition was filed- in time in the present case, for there was no judgment rendered on the twenty-fifth, when the court reopened. The executor contented himself with producing the judgment rendered on the twenty-second, out of term, and that did not preclude the opponent from taking action against the account.
It is therefore ordered that the cause be remanded to the lower court for trial of the issues raised by the opposition of Amelie Richard, and to that end, it is adjudged and decreed that our former decree is reversed and set aside, so far as it conflicts with that now rendered, and that the succession pay the costs of this appeal.